



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

--------------------------------------------------------------------------------



BANK CREDIT NOTE
TABLE I - INFORMATION ON THE NOTE
Number of the Note
2766
Maturity Date
July 15, 2022
Amount of the Note
R$30,000,000.00
Type of Credit
BNDES FINAME - PSI
PAC Number
66.716-1
PAC Approved on
July 12, 2012
City of Payment
São Paulo - State of São Paulo
TABLE II - LENDER
NOSSA CAIXA DESENVOLVIMENTO - AGÊNCIA DE FOMENTO DO ESTADO DE SÃO PAULO S.A.,
with its principal place of business in the Capital City of the State of São
Paulo, at Rua da Consolação, 371 - Consolação, enrolled with the CNPJ/MF under
No. 10.663.610/0001-29.
BNDES Authorization


521-5
TABLE III - ISSUER
Corporate Name
AMYRIS BRASIL LTDA
CNPJ/MF
09.379.224/0001-20
Address
R James Clerk Maxwell, 315
District
Techno Park
City
Campinas
State
 São Paulo
Postal Code
13.069-380
Checking Account No.
07494-1
Branch
4009
Bank
341
TABLE IV - PURPOSE OF THE LOAN AND PROPERTY SELLER
The Loan agreed under this Bank Credit Note shall be used for acquisition of the
property described below, for the construction of an industrial plant for the
Farnesene Production System at Paraíso plant, in the City of Brotas, State of
São Paulo.
Description of the Financed Property
Units
1
Model
FARNESENE PRODUCTION SYSTEM, MOD. PEBR 10106
Product Code/FINAME
2887533
Price of the Property
R$82,410,000.00
Seller
Corporate Name
GEA ENGENHARIA DE PROCESSOS E SISTEMAS INDUSTRIAIS LTDA
CNPJ/MF
49.070.824/0001-27
Address
AV. Mercedes Benz, 679 - BUILDING 4D2 FLOOR 1 P
District
Distrito Industrial
City
Campinas
State
São Paulo
Postal Code
13.054-750
Checking Account No.
41595-0
Branch
1370
Bank
341
TABLE V - CHARACTERISTICS OF THE TRANSACTION


1

--------------------------------------------------------------------------------




Total Price of the Financed Project
R$52,000,000.00
Amount of the Loan
R$30,000,000.00
TCC Amount
R$20,000.00
Amortization Period
96 months
Grace Period
24 months
Financial Burden
Nominal Interest Rate
0.4472% per month
Nominal Interest Rate


5.37% per year
Actual Interest Rate


5.5% per year
CET


5.58% per year
Delinquency Charges
Permanence Commission
8.9% per month
Interest for Late Payment
1% per month
TABLE VI - GUARANTEES
6.1. CORPORATE GUARANTEE
Name/Corporate Name of the Surety
Amyris Inc.
CNPJ/MF
09.345.642/0001-05
Address
5885 Hollis Street, Suite 100 - Emeryville, CA 94608 - United States of America
Legal Representative(s)
João Gabriel Alves de Melo
Identification Document
Passport: [*]
Nationality
Portuguese
Title
CEO and President
6.2. FIDUCIARY SALE OF PERSONAL PROPERTY
Pursuant to the “Instrument of Fiduciary Sale of Personal Property”, which is an
integral part of this Bank Credit Note.
CONDITIONS APPLICABLE TO THE BANK CREDIT NOTE
I - OFFER OF PAYMENT

1.1. ISSUER and the other codebtors offer to pay by this Bank Credit Note (Note
or CCB), in favor of NOSSA CAIXA DESENVOLVIMENTO - AGÊNCIA DE FOMENTO DO ESTADO
DE SÃO PAULO S.A. (São Paulo State Development Agency or LENDER), or to its
order, at the “City of Payment” and on the “Maturity” date set forth in TABLE I,
the amount set forth in the Field “Amount of the Note”, which corresponds to the
“Amount of the Loan”, which shall be increased by the Financial Burdens set
forth in TABLE V and, should this be the case, by the statutory burdens and the
Delinquency Charges contemplated herein, representing a net, certain and payable
obligation to pay such amount in cash, pursuant to the provisions of article 29,
item II of Law No. 10.931/2004.
II - RELEASE OF THE LOAN
2.1. Pursuant to the applicable statutory provisions, the São Paulo State
Development Agency grants ISSUER, within the scope of the BNDES Investment
Maintenance Program (BNDES-PSI), the credit approved by Agência Especial de
Financiamento Industrial - FINAME, a state-owned company created by Law No.
5662, of June 21, 1971, as agent of the Brazilian Bank of Economic and Social
Development - BNDES, in the amount set forth in the Field “Amount of the Loan”
mentioned in TABLE V, which is intended for acquisition of the
Property/Equipment described in TABLE IV, in accordance with the budget
presented to the Consortium LEADER, as provided in sub-item 2.1.1.
2.1.1. ISSUER hereby represents that it is aware of and agrees to the fact that
the loan for acquisition of the Property/Equipment described in TABLE IV is made
by means of a Consortium between the Financial Agents, the São Paulo State
Development Agency and BANCO PINE S.A., pursuant to the provisions of the
General Conditions included in EXHIBIT VIII to BNDES Circular No. 33/2011, of
September 1st, 2011, it being understood that BANCO PINE is designated the
Consortium LEADER (LEADER), as agreed by the Consortium members.
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



2

--------------------------------------------------------------------------------




2.1.2. It is hereby agreed that the São Paulo State Development Agency is
exempted from any liability with respect to the dependency, availability and
sufficiency of funds of the BNDES-PSI/FINAME, as required for completion of this
Loan, it being understood that in the event of unavailability and/or
insufficiency of funds of the BNDES, this Note shall be automatically cancelled,
regardless of any judicial or extrajudicial notification, in which case ISSUER
shall not be entitled to damages or redress as a result of failure to release
the corresponding credit.
2.2. The funds shall be released by the São Paulo State Development Agency
within up to one (1) business day as from actual release by the BNDES/FINAME or,
in the event of releases in installments, the releases shall be made as set
forth in the Release Schedule attached to the Credit Extension Offer (PAC)
presented by the LEADER, as duly approved by the BNDES/FINAME, to which this
Note is copied and which shall become an integral part hereof for all purposes
and effects.
2.2.1. Release of the funds shall be further conditional upon: (i) proof of due
investment of the installment previously released/used, in the event of release
in installments; (ii) proof by ISSUER of the actual and regular pledge of the
guarantee contemplated in subsection 6.2 of TABLE VI, as provided in the
Instrument of Fiduciary Sale of Personal Property, which is an integral part
hereof, granted in favor of the São Paulo State Development Agency and of BANCO
PINE; (iii) inexistence of any fact that, at the discretion of the BNDES and/or
of the São Paulo State Development Agency, significantly changes the economic
and financial situation of ISSUER, or which may jeopardize performance of the
subject matter of the loan in order to change it or to prevent performance
thereof, pursuant to the provisions of the Project ratified by the BNDES/FINAME;
(iv) presentation, by ISSUER, of a Debt Clearance Certificate - CND or
Certificate of Suspended Debt Liability - CPD-EN, issued by the Brazilian
Federal Revenue Service by the INTERNET, to be extracted by ISSUER and verified
by the São Paulo State Development Agency at the addresses:
www.previdenciasocial.gov.br or www.receita.fazenda.gov.br, except if such proof
is waived as a result of a statutory and/or normative provision; (v) proof,
should this be the case, of regular standing with respect to the environmental
authorities or, if such proof has already been presented and is in effect, a
statement by ISSUER in this respect; (vi) payment, should this be the case, of
the expenses referred to in subsection 3.4.1.
2.3. Subject to the other conditions set forth in this Note, the funds to be
released hereunder shall be directly credited to the deposit account held by
SELLER, as described in TABLE IV, or to its order to ISSUER, by means of bank
transfer(s) in the amount mentioned in the corresponding Field “Amount of the
Loan” referred to in TABLE V, by means of presentation of the corresponding Tax
document(s), in which case ISSUER irrevocably and irreversibly authorizes the
São Paulo State Development Agency to adopt the procedure set forth herein,
giving full and general release with respect to receipt of the amount then
released.
2.3.1. The release(s) referred to in subsection 2.3 may be made by means of Wire
Transfer of Immediately Available Funds (TED), Credit Document or transfer
between accounts held with the same Institution, to an account held by SELLER or
by whomever SELLER indicates.
2.3.2. Whenever the amount to be released is transferred by means of Wire
Transfer of Immediately Available Funds (TED) or Credit Document (DOC), ISSUER
shall be liable for reimbursement of the fee charged by the corresponding
Financial Institution, plus any possible tax levied thereon, pursuant to the
Third-Party Services Expenses Reimbursement Table, as disclosed on São Paulo
State Development Agency's website: www.desenvolvesp.com.br; in which case
ISSUER agrees to pay such amount by means of a Bank Bill to be issued by the São
Paulo State Development Agency or as otherwise defined by it.

3

--------------------------------------------------------------------------------




III - FINANCIAL BURDEN AND OTHER LOAN EXPENSES
3.1. The Interest levied on the “Amount of the Loan” is set forth in the Field
“Interest Rate” in TABLE V, and the following formula shall be adopted:
Jn = SDn-1 {(1 + i/100)N/360 - 1}
Jn: Interest to be paid by ISSUER, in Brazilian Reais (R$), at the time “n”;
SDn-1: Debit Balance, in R$, at the time “n-1”;
i: five point five percent (5.5%);
N: number of days between the date of the financial event and the date of
capitalization, maturity or performance of the obligation, it being understood
that financial event shall be understood as any and all financial facts that
result or may result in a change in the debit balance of this Note.
3.1.1. The Interest shall be payable: (i) on a quarterly basis, during the grace
period; and (ii) on a monthly basis, during the amortization period, along with
payment of the installments of principal, and upon maturity or payment of the
Note.
3.1.2. The “Interest Rate” set forth in TABLE V already includes the
remunerations due to the BNDES and to the São Paulo State Development Agency.
3.2. In the event of substitution of the legal criterion of Remuneration of the
funds transferred to the BNDES from the Social Integration Program of the Public
Servant Fund (PIS/PASEP) and from the Workers Support Fund - FAT, the
remuneration set forth in this Note may, at the discretion of the BNDES/FINAME,
be made by means of use of the new remuneration criterion applicable to said
funds, or by another criterion indicated by the BNDES/FINAME itself, which, in
addition to preserving the actual amount of the transaction, remunerates it in
the same previous levels, in which case the São Paulo State Development Agency
shall give ISSUER written notice thereof.
3.3. In case the BNDES/FINAME so requires, on the dates of release of the funds
or of cancelation of the transaction, ISSUER shall pay the Credit Reserve
Commission, which shall correspond to zero point one percent (0.1%) per month,
to be levied on the amount of the corresponding release or of the cancelled
balance, as from the date of approval of the PAC.
3.4. In addition to the charges referred to in subsection 3.1., ISSUER and the
other Codebtors are required to pay: (i) all taxes or legal expenses levied or
that come to be levied on this transaction, in the form and at the rates set
forth in the applicable law; (ii) other statutory charges, or charges
contemplated in the regulations issued by the Central Bank of Brazil (BACEN),
BNDES/FINAME; (iii) of the Credit Extension Fee (TCC), in the amount set forth
in TABLE V, and of the Reimbursement of the Credit Release Fee (TED and DOC), as
set forth in subsection 2.3.2.
3.4.1. The amounts related to the charges set forth in subsection 3.4, should
this be the case, shall be paid by ISSUER before release of the credit, it being
understood that failure to make this payment shall authorize the São Paulo State
Development Agency to suspend the corresponding release, without prejudice to
the other penalties set forth in this Note.

4

--------------------------------------------------------------------------------




3.5. ISSUER shall also pay to the São Paulo State Development Agency, should
this be the case, fees and/or fee reimbursement, pursuant to the provisions of
the “Fee Table” and/or of the “Third-Party Services Expenses Reimbursement
Table” available at São Paulo State Development Agency's address:
www.desenvolvesp.com.br.
3.5.1. The payments referred to in subsections 3.4.1 and 3.5 shall be made by
ISSUER by means of Bank Bills issued in favor of the São Paulo State Development
Agency, in any bank that participates in the Bank Clearance System, or by any
other means permitted by the São Paulo State Development Agency.
3.6. Without prejudice to the other provisions of this item III, ISSUER
represents, for all purposes and effects, that before formalization of the
Transaction that is the subject matter hereof, it became aware and is aware of
the percentage relating to the Total Actual Cost (CET) mentioned in TABLE V, as
well as of the calculation flows thereof, with which it hereby agrees.
3.6.1 ISSUER is aware of and agrees to the fact that calculation of the annual
CET percentage referred to in subsection 3.6 took into consideration the flows
relating to the scheduled release(s) and payment(s), including the Interest Rate
agreed hereunder, taxes, fees, insurance and other expenses on the Loan, in
addition to those related to payment of the third-party services agreed by the
São Paulo State Development Agency.
IV - DEBT PROCESSING AND COLLECTION
4.1. ISSUER and the other codebtors under this Note agree to pay the Loan,
subject to the grace period, in accordance with the monthly installments and on
the maturity dates mentioned in the Schedule set forth in the EXHIBIT - PAYMENT
SCHEDULE, which, after read and initialed by the parties, shall be an integral
part of this Note for all purposes and effects.
4.1.1. Subject to the provisions of the corresponding Field of TABLE V, the
grace period shall start on the fifteenth (15th) day of the month, after the
date of issuance/execution hereof.
4.1.2. During the grace period, ISSUER and the other codebtors agree to
quarterly pay the Interest accrued in the period, in accordance with the
criteria set forth in this Note, which term shall commence on the date referred
to in subsection 4.1.1.
4.1.3. During the term of amortization, ISSUER and the other codebtors agree to
pay the principal of the Loan, by means of monthly and successive installments,
each of which in the unmatured amount of the principal, divided by the number of
unmatured installments, plus the monthly interest set forth in this Note, it
being understood that the first installment shall be due on the fifteenth (15th)
day of the month following the end of the grace period.
4.2. Collection of the principal and charges shall be made by means of a Bank
Bill, which shall have the same effects as a Collection Notice, and which shall
be sent by the São Paulo State Development Agency to ISSUER and contain the
required amount for payment of the corresponding installment on the maturity
date, to be paid in any bank that participates in the Bank Clearance System.
4.2.1. The provisions of subsection 4.2 does not exempt ISSUER and the other
codebtors from the obligation to timely pay the installments of the Loan on the
dates set forth in this Note, including in case the bank bills have not been
received by ISSUER, for any reason, it being understood that ISSUER shall be
liable for the late payment charges set forth herein in the event of late
payment.

5

--------------------------------------------------------------------------------




4.2.2. If ISSUER and the other codebtors fail to pay the installment(s),
including charges, on the agreed date(s), these installments shall be added to
the debit balance of this transaction, and in the event of nonperformance and/or
default, the permanence commission, interest and fine, as provided in Item V of
this Note, shall apply to the unpaid amount of the debt.
4.2.3. In case any installment of the principal and/or charges is due on a
Saturday, Sunday or national holiday, including bank holidays, such maturity
date shall be, for all purposes and effects, transferred to the first subsequent
business day, it being understood that the charges shall be calculated by such
date, on which the next regular period of assessment and calculation of the
transaction charges shall commence.
4.3. ISSUER may prepay the debt, except in the event BNDES has the right to
refuse prepayment, it being hereby agreed that: (i) if partial prepayment is
accepted, such prepayment shall be proportionally used to cover the unmatured
installments of principal, maintaining the same maturity dates and adopting the
same remuneration and calculation criteria set forth in this Note; (ii) if
prepayment of the total amount of the debt is accepted, the same remuneration
and calculation criteria set forth in this Note shall be adopted.
4.3.1. In addition, in the event of prepayment of the total amount of the debt,
the other obligations to do or not to do assumed by ISSUER shall be maintained
until the maturity date set forth in this Note, especially the obligation to
carry out the project that is the subject matter of this Loan within the agreed
term, it being understood that the São Paulo State Development Agency and the
BNDES shall be entitled to inspect conduction of the project.
4.3.2. In the event of verification of irregular investment of funds during an
inspection conducted pursuant to the provisions of subsection 4.3.1., ISSUER
shall be subject to the penalties imposed by the BNDES and to those described in
this Note.
4.3.3. In the event of nonperformance and/or default, ISSUER and the other
codebtors hereby irrevocably and irreversibly authorize the São Paulo State
Development Agency to offset, pursuant to the provisions of article 368 of the
Brazilian Civil Code, its credit, as represented by the debit balance hereof,
against any cash and cash equivalents they may own, either currently existing or
that come to exist in the future, including as a result of other credit
transactions possibly released to ISSUER.
V - EARLY MATURITY OF THE LOAN AND DELINQUENCY CHARGES
5.1. The early maturity of this Note shall be declared, in which case the whole
debt shall become immediately payable, including the charges set forth herein,
with immediate suspension of the release of any disbursement to ISSUER, should
this be the case, upon occurrence of the following events: (i) failure by ISSUER
to physically or financially prove conduction of the project that is the subject
matter of the financial cooperation with respect to the Loan agreed hereunder;
(ii) investment of the funds granted hereunder for other purposes than those set
forth in TABLE IV hereof; (iii) inexistence of or failure to update or to
provide the São Paulo State Development Agency and the BNDES with the records
required under subsection 3.13.6 of Exhibit I to Circular No. 33/2011, as the
case may be (only in the transactions with Beneficiaries engaged, among others,
in the planting, renewal and costing of crops, and also the processing of
sugarcane for the production of ethanol and other sugarcane-derived biofuels,
and sugar, except for brown sugar, pursuant to the codes 0113-0/00, 1071-6/00,
1072-4/01 and 1931-4/00 of the National Code of Economic Activity (CNAE)
disclosed by the Brazilian Institute of Geography and Statistics (IBGE); (iv)
existence of an unappealable adverse judgment as a result of the practice of
actions, by ISSUER or its managers, involving race or gender discrimination,
child labor, slave labor, workplace or sexual harassment, or environmental
crime; (v) failure by ISSUER and other codebtors under this Note to comply with
any of the obligations set forth herein, including those provided in subsection
7.1; (vi) supply of irregular and/or false information to the São Paulo State
Development Agency and/or to the BNDES by ISSUER and by the other codebtors in
order to obtain the loan that is the subject matter of this Note; (vii)
occurrence of a legitimate protested instrument or any other judicial or
extrajudicial action against ISSUER, which may in any way prevent compliance
with the obligations assumed by it hereunder; (viii) insolvency of ISSUER,
request for court-supervised or out-of-court reorganization, or bankruptcy; (ix)
interruption of the activities of ISSUER for more than thirty (30) days, except
for interruption of the activities of ISSUER during sugarcane off-season; (x)
assignment or transfer by ISSUER to third parties of the rights and obligations
hereunder without the prior and express consent of the São Paulo State
Development Agency; (xi) if ISSUER fails to grant, substitute and/or supplement
personal guarantee(s) or security interest(s) granted hereunder within thirty
(30) days after a request by the São Paulo State Development Agency in this
respect, in case these personal guarantee(s) or security

6

--------------------------------------------------------------------------------




interest(s) are not duly given or if they otherwise become unable, inadequate or
insufficient to guarantee full payment of the debt; (xii) if ISSUER fits any of
the provisions of articles 39 and 40 of the Provisions Applicable to the BNDES
agreements; (xii) provision of false representations and/or information provided
and required under subsection 3.13.6 of Exhibit I to BNDES Circular No. 33/2011,
without prejudice to imposition of the applicable statutory penalties; (xiv) if
ISSUER fits any other events contemplated in articles 333 and 1425 of the
Brazilian Civil Code.
5.1.1. In the events set forth in items (i) and (ii) of subsection 5.1, ISSUER
shall be subject, as from the day following the day established by means of an
official or extrajudicial notification, to a fine of fifty percent (50%) of the
amount released and not proved, plus the charges due as agreed hereunder until
the date of actual payment of the debt.
5.2. In the event of failure to comply with any statutory or contractual
obligation, even in the event of late payment of any installment of the
principal and charges, as well as in the event of early maturity of this Note as
provided in subsection 5.1, ISSUER and the other codebtors shall be put in
default, by operation of law and regardless of any warning or notice, in which
case they shall be required to pay, as from the date of the corresponding
default, the Delinquency Charges represented by the Permanence Commission and
interest for late payment, at the rates set forth in the corresponding Field of
TABLE V, without prejudice, should this be the case, of imposition of the fine
referred to in subsection 5.1.1.
5.2.1. The delinquency charges set forth in subsection 5.2 shall apply and be
due on a daily basis, from the date of default to the date of actual payment,
levied on the outstanding amount of the debt.
5.2.2. ISSUER and the other codebtors shall also be liable for all expenses
related to collection of the unpaid debt, including protest, and of the other
debts contemplated in this Note, and if the São Paulo State Development Agency
goes to the courts to recover its credit, for the attorneys' fees set forth by
the court and for the other court expenses.

7

--------------------------------------------------------------------------------




VI - LOAN GUARANTEES
6.1. In order to guarantee full compliance with all main and ancillary
obligations, in the form and under the conditions set forth in this Note,
individually or along with other guarantees, the CORPORATE GUARANTEE is granted
as provided in subsection 6.2 of TABLE VI, subject to the other conditions
contemplated in the corresponding instrument of guarantee (i.e. Corporate
Guarantee), which shall be an integral part hereof.
6.2. In addition, in order to fully comply with all main and ancillary
obligations assumed under this Note, individually or along with other
guarantees, ISSUER transfers to the São Paulo State Development Agency the
Property described and characterized in the “INSTRUMENT OF FIDUCIARY SALE OF
PERSONAL PROPERTY”, which shall be an integral part hereof for all legal
purposes and effects.
VII - SPECIAL CONDITIONS
7.1. In addition to the other conditions set forth in this Note, ISSUER further
agrees to: (i) invest the funds provided hereunder exclusively to carry out the
venture that is the subject matter of this Note, pursuant to the conditions
approved by the BNDES/FINAME and by the São Paulo State Development Agency; (ii)
not to change the venture supported by the funds granted hereunder, so as not to
reduce the ability or deviate the purpose thereof, without the prior and express
consent of the BNDES/FINAME; (iii) to prove, should this be the case, the
accurate use of its own funds, in the proportion and form and under the
conditions set forth in this Note and/or in the budget; (iv) to comply, to the
extent applicable, with the “PROVISIONS APPLICABLE TO BNDES AGREEMENTS”, as
approved by Resolution No 665, of December 10, 1987, as amended; (v) to comply,
to the extent applicable, with the “GENERAL CONDITIONS GOVERNING TRANSACTIONS”
with respect to the FINAME, which shall be carried out pursuant to Decree No.
59.170, of September 2, 1966, microfilmed under No. 399.674, entered in the
annotations column of Record No. 4.879, of Book H-9, in the 2nd Registry of
Deeds and Documents of the Judicial District of Rio de Janeiro, State of Rio de
Janeiro; (vi) to comply, to the extent applicable, with the rules related to
processing of the credit transactions established by the BNDES/FINAME¸ which it
hereby declares to know and agrees to accept; (vii) to grant the BNDES/FINAME¸
either directly or through the São Paulo State Development Agency, free access
to its premises and to its accounting or legal records, for purposes of
controlling the financial cooperation contemplated in this Note, providing any
and all pieces of information upon request; (viii) to expressly mention the
BNDES/FINAME cooperation and the participation of the São Paulo State
Development Agency as financing entities, whenever it advertises the Property
and the use thereof, it being understood that such disclosure shall be subject
to the prior approval of the São Paulo State Development Agency and of the
BNDES; (ix) to comply with the provisions of the law related to the National
Environmental Policy, adopting, during the term of effectiveness of this Note,
measures and actions intended to avoid or remedy damages caused to the
environment, to labor safety and occupational health that may be caused by the
financed property; (x) to maintain its obligations to the environmental
authorities in regular standing during the term of effectiveness of this Note;
(xi) to observe, during the term of effectiveness of this Note, the provisions
of the applicable law concerning persons with special needs; (xii) neither to
assign nor to transfer the rights and obligations hereunder, as well as neither
to sell nor in any way dispose of or encumber the Property that is the subject
matter of the Loan without the express authorization of the São Paulo State
Development Agency and/or of the BNDES/FINAME, under penalty of early maturity
hereof by operation of law, pursuant to the provisions of item V, without
prejudice to the other applicable measures and penalties; (xiii) to prove, at
the request of the São Paulo State Development Agency, compliance with the
special conditions set forth in items (ix) and (x); (xiv) to prove, in
transactions secured by pledge or fiduciary assignment of credit rights, that
debtor is aware, should this be the case, of the credits pledged or subject to
the fiduciary sale, as provided in this Note, by means of a notice to be made
through a Registry of Deeds and Documents or by means of a public or private
instrument registered with the Registries of Deeds and Documents of the Judicial
District of the domicile of lender and of the Judicial District of the domicile
of borrower of the credit rights granted to secure this Note; (xv) to keep the
São Paulo State Development Agency permanently informed of its technical and
economic conditions, including with respect to amendments to its Articles of
Incorporation or Organization, as well as to promptly provide, upon request,
reports, information and statements within the required term; (xvi) to comply,
until full settlement of the debt assumed hereunder, all rules and regulations
issued by the FINAME/BNDES and other regulatory agencies; (xvii) to maintain the
Property pledged as guarantee in perfect conditions of operation and
conservation, requiring and causing compliance, with respect to such Property,
with all warranties offered by the sellers or manufacturers; (xviii) to assume
all risks against third parties, exempting the São Paulo State Development
Agency from any liability, as well as to inform the São Paulo State Development
Agency, within five (5) days, of any event that could depreciate the Property
pledged as guarantee; (xix) to visibly affix to the equipment that is the
subject matter of this Loan and referred to in TABLE IV an identification label
informing at least

8

--------------------------------------------------------------------------------




the corporate name or acronym of ISSUER, year of manufacture and serial or
identification number of the financed property; (xx) to update and keep
available to the São Paulo State Development Agency and to the BNDES, whenever
applicable, until full payment of the loan, the records required in subsection
3.13.6 of Exhibit I to Circular No. 33/2011, as the case may be (only in the
transactions with Beneficiaries engaged, among others, in the planting, renewal
and costing of crops, and also the processing of sugarcane for the production of
ethanol and other sugarcane-derived biofuels, and sugar, except for brown sugar,
pursuant to the codes 0113-0/00, 1071-6/00, 1072-4/01 and 1931-4/00 of the CNAE,
as disclosed by the IBGE); (xxi) to carry an insurance covering the Property
subject to the Fiduciary Sale, as provided in the “Instrument of Fiduciary Sale
of Personal Property” referred to in subsection 6.2, during effectiveness of
this Note.
7.2. The São Paulo State Development Agency may, at any time and at its
discretion, require reinforcement of the guarantee to cover any possible
increase in the debit balance as a result of the adjustment of the amount of the
debt that results in a disproportional relation between the Amount of the Loan
granted hereunder and the amount of the guarantees pledged hereunder, or in any
other case this action is required, including in order to recompose the
Guarantee, in which case ISSUER shall provide this reinforcement within thirty
(30) days as from the date of request by the São Paulo State Development Agency.
7.2.1 The guarantees given in this transaction shall not jeopardize São Paulo
State Development Agency's right to directly request from ISSUER and the other
codebtors immediate compliance with any outstanding payment obligation, and
ISSUER and the other codebtors cannot claim any order of preference of
guarantees.
VIII - FINAL PROVISIONS
8.1. ISSUER acknowledges that the following documents are valid and effective
and shall be an integral part hereof for all legal purposes and effects: (i) the
Instrument of Fiduciary Sale of Personal Property and other documents that are
an integral part thereof; (ii) the correspondence exchanged between the São
Paulo State Development Agency and ISSUER, including electronically, which have
been regularly received by the corresponding addressee, as well as of all
documents resulting from this Note; (iii) the review and inspection report(s) of
the Property given as Guarantee, as provided in this Note; (iv) the PAYMENT
SCHEDULE; (v) the Credit Extension Offer (PAC) (copy).

9

--------------------------------------------------------------------------------




8.2. ISSUER and the other CODEBTORS acknowledge, pursuant to the provisions of
article 28 of Law No. 10931/2004, as proof of the net, certain and payable debt,
pursuant to the provisions of this Note, the debt assessed by the São Paulo
State Development Agency by means of a Calculation Spreadsheet or Balance
Statement issued by the São Paulo State Development Agency in connection with
this instrument, containing the corresponding entries made in accordance with
the provisions hereof, provided the right of recovery in the event of processing
error.
8.3. Pursuant to the applicable law, the São Paulo State Development Agency may
endorse, assign and transfer this Note and all rights and guarantees set forth
herein, subrogating to all rights, interests and prerogatives of the endorsee or
assignee under the endorsement, assignment and transfer, and it is hereby
authorized by ISSUER to do so.
8.4. ISSUER irrevocably and irreversibly authorizes the São Paulo State
Development Agency to: (i) provide the Central Bank of Brazil with information
on the amount of the debts and liabilities assumed under this Note, including,
but not limited to, the Credit Information System (SCR), pursuant to the
provisions of Resolution No. 3658 of the Brazilian Monetary Council, of December
2008; (ii) access the information of the same regulatory agency, as provided by
the other financial institutions; and to (iii) provide, in the event of default,
information to the State Register of Defaulters (CADIN), which was created by
State Law No. 12799, of January 11, 2008, pursuant to the provisions of article
4 thereof.
8.5. Notwithstanding any provision to the contrary herein, before declaring the
early maturity for any reason, or before the imposition of any pecuniary or
other penalty, the São Paulo State Development Agency agrees to send written
notice to ISSUER, informing of the default and granting ISSUER a term of five
(5) days after receipt of such notice to cure such default(s).
8.6. No forbearance by the São Paulo State Development Agency with respect to
failure to perform or default of obligations, conditions and terms set forth in
this Note shall result in novation or desistence, it being understood that it
may not be invoked, under any circumstance, by ISSUER and the other codebtors
hereunder and under the Instrument of Fiduciary Sale of Personal Property.

10

--------------------------------------------------------------------------------




IX - JURISDICTION
9.1. The parties elect the Central Courts of the Judicial District of the
Capital City of the State of São Paulo as competent to resolve any possible
dispute under this Note, provided the parties hereby waive any other court, no
matter how privileged it may be, provided NOSSA CAIXA DESENVOLVIMENTO's right to
bring actions in the Court of the domicile of ISSUER.
São Paulo, July 13, 2012.
ISSUER
/s/ Paulo Diniz /s/ Felipe M. Caram
AMYRIS BRASIL LTDA


I AGREE
JULY 13, 2012
NOSSA CAIXA DESENVOLVIMENTO - AGÊNCIA DE FOMENTO DO ESTADO DE SÃO PAULO
/s/ Gilberto Fioravante            /s/ Ana Paula Alves Shuay    
Gilberto Fioravante            Ana Paula Alves Shuay
Business and Operations Supervisor    Business and Operations Supervisor


NOSSA CAIXA DESENVOLVIMENTO SERVICE CENTER: (11) 3123-0464
OFFICE OF THE OMBUDSMAN: 0800-7706272
EMAIL: ouvidoria@desenvolvesp.com.br

11

--------------------------------------------------------------------------------




EXHIBIT TO THE BANK CREDIT NOTE
- PAYMENT SCHEDULE -
Number of the Note
2766
Amount of the Note
 R$30,000,000.00
Maturity Date
July 15, 2022
Type of Credit
BNDES FINAME - PSI
City of Payment
São Paulo - State of São Paulo
ISSUER
Corporate Name
AMYRIS BRASIL LTDA
CNPJ/MF
09.379.224/0001-20
Address
R James Clerk Maxwell, 315, Techno Park
City
Campinas
State
São Paulo

Payment of the principal and charges with respect to the Note identified in the
corresponding Fields of TABLE V hereof shall be made in accordance with the
following SCHEDULE, which shall be an integral and inseparable part of the
aforementioned Note:
PAYMENT SCHEDULE
Installment No.
Date of Payment
Type
1
October 15, 2012
E
2
January 15, 2013
E
3
April 15, 2013
E
4
July 15, 2013
E
5
October 15, 2013
E
6
January 15, 2014
E
7
April 15, 2014
E
8
July 15, 2014
E
9
August 15, 2014
P+E
10
September 15, 2014
P+E
11
October 15, 2014
P+E
12
November 15, 2014
P+E
13
December 15, 2014
P+E
14
January 15, 2015
P+E
15
February 15, 2015
P+E
16
March 15, 2015
P+E
17
April 15, 2015
P+E
18
May 15, 2015
P+E
19
June 15, 2015
P+E
20
July 15, 2015
P+E
21
August 15, 2015
P+E
22
September 15, 2015
P+E
23
October 15, 2015
P+E
24
November 15, 2015
P+E
25
December 15, 2015
P+E
26
January 15, 2016
P+E
27
February 15, 2016
P+E
28
March 15, 2016
P+E
29
April 15, 2016
P+E
30
May 15, 2016
P+E


12

--------------------------------------------------------------------------------




31
June 15, 2016
P+E
32
July 15, 2016
P+E
33
August 15, 2016
P+E
34
September 15, 2016
P+E
35
October 15, 2016
P+E
36
November 15, 2016
P+E
37
December 15, 2016
P+E
38
January 15, 2017
P+E
39
February 15, 2017
P+E
40
March 15, 2017
P+E
41
April 15, 2017
P+E
42
May 15, 2017
P+E
43
June 15, 2017
P+E
44
July 15, 2017
P+E
45
August 15, 2017
P+E
46
September 15, 2017
P+E
47
October 15, 2017
P+E
48
November 15, 2017
P+E
49
December 15, 2017
P+E
50
January 15, 2018
P+E
51
February 15, 2018
P+E
52
March 15, 2018
P+E
53
April 15, 2018
P+E
54
May 15, 2018
P+E
55
June 15, 2018
P+E
56
July 15, 2018
P+E
57
August 15, 2018
P+E
58
September 15, 2018
P+E
59
October 15, 2018
P+E
60
November 15, 2018
P+E
61
December 15, 2018
P+E
62
January 15, 2019
P+E
63
February 15, 2019
P+E
64
March 15, 2019
P+E
65
April 15, 2019
P+E
66
May 15, 2019
P+E
67
June 15, 2019
P+E
68
July 15, 2019
P+E
69
August 15, 2019
P+E
70
September 15, 2019
P+E
71
October 15, 2019
P+E
72
November 15, 2019
P+E
73
December 15, 2019
P+E
74
January 15, 2020
P+E
75
February 15, 2020
P+E


13

--------------------------------------------------------------------------------




76
March 15, 2020
P+E
77
April 15, 2020
P+E
78
May 15, 2020
P+E
79
June 15, 2020
P+E
80
July 15, 2020
P+E
81
August 15, 2020
P+E
82
September 15, 2020
P+E
83
October 15, 2020
P+E
84
November 15, 2020
P+E
85
December 15, 2020
P+E
86
January 15, 2021
P+E
87
February 15, 2021
P+E
88
March 15, 2021
P+E
89
April 15, 2021
P+E
90
May 15, 2021
P+E
91
June 15, 2021
P+E
92
July 15, 2021
P+E
93
August 15, 2021
P+E
94
September 15, 2021
P+E
95
October 15, 2021
P+E
96
November 15, 2021
P+E
97
December 15, 2021
P+E
98
January 15, 2022
P+E
99
February 15, 2022
P+E
100
March 15, 2022
P+E
101
April 15, 2022
P+E
102
May 15, 2022
P+E
103
June 15, 2022
P+E
104
July 15, 2022
P+E



NB: For purposes of identification of the payment installments pursuant to the
schedule, (i) “E” refers to the exclusive payments of charges; and “P+E” refers
to the payment of an installment of principal and charges.

14